Case 2:20-cv-08154-SVW-MAA Document 21 Filed 03/08/21 Page 1 of 2 Page ID #:108



   1

   2                                                                          JS-6
   3

   4

   5

   6

   7

   8
                              UNITED STATES DISTRICT COURT
   9
                         CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       CHARISSE SCOTT aka                       Case No.2:20-cv-08154-SVW-MAA
  12   CC DAVIDBADAL,
                                                ORDER GRANTING JOINT
  13             Plaintiff,                     STIPULATION FOR DISMISSAL OF
                                                ENTIRE ACTION WITH
  14       v.                                   PREJUDICE
  15 LINCOLN LIFE ASSURANCE                     [Filed Concurrently with Joint Stipulation
     COMPANY OF BOSTON; and DOES                for Dismissal of Entire Action with
  16 1 through 10, inclusive,                   Prejudice]
  17             Defendants.
  18
                                                Complaint Filed: September 4, 2020
                                                District Judge: Hon. Stephen V. Wilson
  19
                                                Magistrate Judge: Hon. Maria A. Audero

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                1              Case No. 2:20-cv-08154-SVW-MAAx
                          [PROPOSED] ORDER GRANTING JOINT STIPULATION
                          FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
Case 2:20-cv-08154-SVW-MAA Document 21 Filed 03/08/21 Page 2 of 2 Page ID #:109



   1                                  ORDER
   2         Pursuant to the Stipulation entered into by and between plaintiff Charisse Scott
   3   and defendant Lincoln Life Assurance Company of Boston, and good cause appearing
   4   thereby,
   5         IT IS HEREBY ORDERED that the above-entitled action is hereby dismissed
   6   with prejudice in its entirety, with each party to bear its own attorneys’ fees and costs.
   7         IT IS SO ORDERED.
   8            March 8, 2021
       DATED: ____________________
   9
  10
                                                    Honorable Stephen V. Wilson
  11                                                United States District Court Judge
                                                    Central District of California
  12

  13                                                                                     46272517.1

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                  2              Case No. 2:20-cv-08154-SVW-MAAx
                            [PROPOSED] ORDER GRANTING JOINT STIPULATION
                            FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
